 1

 2
                               UNITED STATES DISTRICT COURT           JS-6
                 CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 3

 4   ANTHEM SALES AND                            Case No. 8:18-cv-01359-CJC-JDE
     MANAGEMENT, LLC, a California               Hon. Cormac J. Carney
 5   limited liability company, dba SEA
     BREEZE VACATION RENTALS;
 6   STEPHEN SPETH, an individual,               Assigned For All Purposes To:
     and GRETCHEN SPETH, an                      Judge Cormac J. Carney
 7   individual,
                                                 ORDER DISMISSING THE PETITION,
 8                   Petitioners/Plaintiffs,     COMPLAINT, AND
 9             v.                                COUNTERCLAIMS
10   CITY OF SAN CLEMENTE AND
     CITY COUNCIL OF THE CITY OF
11   SAN CLEMENTE, and DOES 1
     through 10, inclusive,
12
                     Respondents/
13                   Defendants.
14
     CALIFORNIA COASTAL
15   COMMISSION, and DOES 11
     through 50, inclusive,
16
                     Respondents and/or
17                   Real Parties in Interest.
18

19

20
     CITY OF SAN CLEMENTE,
21
                     Counter-Claimant,
22
               v.
23
     ANTHEM SALES AND
24   MANAGEMENT, LLC, a California
     limited liability company, dba SEA
25   BREEZE VACATION RENTALS;
     STEPHEN SPETH, an individual,
26   and GRETCHEN SPETH, an
     individual,
27
                     Counter-Defendants.
28

     {00137306.1 }
 1               The Court, having considered the parties’ Stipulation Requesting an Order
 2   Dismissing the Petition, Complaint, and Counterclaims and good cause appearing
 3   therefor, hereby orders that:
 4             1.    The Verified Petition for Writ of Mandate and Complaint, filed on July 26,
 5   2018 by Petitioners, Plaintiffs and Counter-Defendants Anthem Sales and Management,
 6   LLC, Stephen Speth, and Gretchen Speth in the Orange County Superior Court, shall be
 7   dismissed with prejudice;
 8             2.    The Counterclaims, filed on August 20, 2018 by Respondent, Defendant
 9   and Counter-Claimant City of San Clemente, shall be dismissed with prejudice;
10             3.    This dismissal relates only to claims between the parties regarding real
11   property commonly known as 250 La Rambla, in the City of San Clemente, California
12   (“La Rambla Property”) and in no way releases any claims, rights, disputes, or causes
13   of action unrelated to the La Rambla Property; and
14             4.    Neither party is deemed the prevailing party, and each party will bear their
15   own costs or attorneys’ fees.
16

17             IT IS SO ORDERED.
18

19   DATED: October 30, 2018                    __________________________________
20
                                                The Hon. Cormac J. Carney
                                                United States District Judge
21

22

23

24

25

26

27

28

     {00137306.1 }                                 1
